Citation Nr: 1628470	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-43 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence based on a right knee surgery beyond April 1, 2010. 

2.  Entitlement to an extension of special monthly compensation based on housebound criteria beyond April 1, 2010. 

3.  Entitlement to a rating in excess of 70 percent for panic disorder with major depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 2003 to April 2003 and from August 2005 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Board notes that, in his October 2010 substantive appeal (via a VA Form 9), the Veteran requested a hearing at the RO.  However, an October 2014 correspondence reflects the Veteran's desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2015).  Therefore, there is no outstanding hearing request.

The Board notes that additional evidence, to include a September 2013 Disability Benefits Questionnaire (DBQ) report and VA treatment records through November 2013, was added to the record after the issuance of an August 2010 statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in a June 2016 correspondence from his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system. 

The issues of entitlement to a rating in excess of 70 percent for panic disorder with major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

In an October 2014 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the issues of entitlement to an extension of a temporary total evaluation for convalescence based on a right knee surgery beyond April 1, 2010 and entitlement to an extension of special monthly compensation based on housebound criteria beyond April 1, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an extension of a temporary total evaluation for convalescence based on a right knee surgery beyond April 1, 2010 have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an extension of special monthly compensation based on housebound criteria beyond April 1, 2010 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the October 2014 correspondence, prior to the promulgation of a decision in the appeal, the Veteran expressed that he wished to withdraw the issues of entitlement to an extension of a temporary total evaluation for convalescence from a right knee surgery beyond April 1, 2010 and entitlement to an extension of special monthly compensation based on housebound criteria beyond April 1, 2010.   Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals as to these issues and they are dismissed


ORDER

1.  The appeal regarding the issue of entitlement to an extension of a temporary total evaluation for convalescence from a right knee surgery beyond April 1, 2010 is dismissed.  

2.  The appeal regarding the issue of entitlement to an extension of special monthly compensation based on housebound criteria beyond April 1, 2010 is dismissed. 

   
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  In this regard, the Veteran's file contains a June 2010 VA mental treatment record noting that he was granted SSA disability benefits "retroactive to 1/1/09." That treatment record also notes that the Veteran previously expressed his desire to apply for SSA disability benefits because he was unable to work due to his psychiatric and knee disability symptoms.  Of record is an initial request for SSA disability records, dated September 29, 2010.  While the record reflects a cover page for SSA documents, received by VA on September 30, 2010, the claims file is devoid of any disability determination or clinical records used to support such an award, and such records, if any, are neither cited nor discussed in the April 2010 rating decision and the August 2010 statement of the case.  As SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claim, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  As such, a remand is necessary in order to obtain all medical records relied upon concerning the Veteran's claim for SSA benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Furthermore, the Veteran was last afforded a DBQ examination to assess the current nature and severity of his PTSD in September 2013.  Given the time period since that examination and possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected PTSD.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to the Veteran's panic disorder with major depressive disorder claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

2.  Locate the SSA disability records reportedly received in September 2010 and associate them with the claims file.  If not found, then contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination by a VA psychiatrist or psychologist to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life. 

All opinions expressed must be accompanied by supporting rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


